Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on May 24, 2021 is acknowledged. 
3.	Claims 1-4 and 6-8 are pending in this application.


Priority
4.	Applicant claims foreign priority to KR 10-2017-0109422 (8/29/2017) and KR 10-2018-0098497 (8/23/2018). The certified copies have been received by the Office. However, certified English translations have not been provided. Therefore, the foreign priority dates have not been perfected. Thus, the effective filing date of instant application is to PCT/KR2018/009996, August 29, 2018, until the foreign priority dates are perfected.


Restriction
5.	Applicant's election with traverse of Group 1 (claims 1-3 and 7-8) and election of degenerated cartilage due to aging as the species of patient type and intraarticularly as the species of route of administration in the reply filed on May 24, 2021 is acknowledged.  The traversal is on the ground(s) that all of groups 1-3 achieve cartilage regeneration by administering or treating with HAPLN1. While Groups 1 and 2 comprise administering HAPLM1 to a subject, and Group 3 comprises treating in vitro, the 
The requirement is still deemed proper and is therefore made FINAL. Claims 4 and 6 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-3 and 7-8 are examined on the merits in this office action.


Objections
6.	The drawings are objected to because some of the drawings do not have the Y axis units. For example, Figures 3A and 4B are missing the Y axis units.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milwid et al (US 2013/0052198).
10.	Milwid et al teach administering Milwid et al teach that “an HAPLN1 polypeptide is characterized in that, when it is administered to subjects with diseases with inflammatory diseases, one or more features of their inflammatory disease is attenuated” (see paragraph [0053]). Milwid et al teach that HAPLN1 and other purified molecular products were administered at concentrations within five orders of magnitude of 10 g/mL, and either shown to promote IL-10 production or suppress IFN- production in human leukocyte in culture (see paragraph [0133]). Milwid et al teach that at least one anti-inflammatory agent is selected from the group consisting of interleukin-10, TGF-…IFN- (see paragraph [0013]). Instant claims do not recite a patient population. Therefore, any subject being administered the HAPLN1 polypeptide would inherently have the same results. Instant claims recite administering HAPLN1 to “the subject”. With respect to the limitation in the preamble of claim 1, “A method of regenerating cartilage in a subject comprising administering or applying a therapeutically effective amount of HAPLN1 to the subject”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. Since the reference teaches ALL of the active method steps, i.e., the same patient population and the same compound (i.e., HAPLN1), the reference anticipates instant claims 1-3 and 8.

35 U.S.C. 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Urano et al (Eur Spine J, 2011, 20: 572-577, filed with IDS) in view of Milwid et al (US 2013/0052198) and Goldberg (US 2008/0139500).
16.	Urano et al teach that HAPLN1 is a key component of the cartilage extracellular matrix; thus, variations in this gene may affect the pathogenesis of cartilage-related diseases such as spinal degeneration (see abstract, left column). Urano et al teach that “consistent with the involvement of the HAPLN1 gene in cartilage metabolism, a variation in specific HAPLN1 gene locus may be associated with spinal degeneration” (see abstract, right column, last sentence). Urano et al teach that HAPLN1 mRNA expression is upregulated by SOX9, a key regulator of cartilage matrix genes and chondrogenesis, and is downregulated in osteoarthritic cartilage. This shows the importance of HAPLN1 in promoting cartilage growth and development, implying the potential involvement of HAPLN1 in the etiology of osteoarthritis (see p. 575, right column, “Discussion”). Urano et al teach studies in Japanese postmenopausal women…Thus, HAPLN1 genotyping could be beneficial for the prevention and management of spinal degeneration (see p. 576, right column). 
The difference between the reference and the instant claims is that the reference does not teach administering to a patient and intraarticular administration.
17.	However, Milwid et al teach “HAPLN1 polypeptide administration to a patient” (see for example, paragraph [0053]). Milwid et al teach that “an HAPLN1 polypeptide is characterized in that, when it is administered to subjects with diseases with inflammatory diseases, one or more features of their inflammatory disease is attenuated” (see paragraph [0053]). Instant claims do not recite a patient population. Therefore, any subject being administered the HAPLN1 polypeptide would inherently have the same results. Instant claims recite administering HAPLN1 to “the subject”. With respect to the limitation in the preamble of claim 1, “A method of regenerating cartilage in a subject comprising administering or applying a therapeutically effective amount of HAPLN1 to the subject”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation.
18.	Furthermore, Goldberg reference teaches “a therapeutic method for the treatment of a hip or knee joint exhibiting degeneration of the joint cartilage by the intraarticular administration to the hip or knee joint” (see for example, claim 1).
19.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Urano et al, Milwid et al and Goldberg reference and administering HAPLN1 peptide to regenerate cartilage, since Urano et  al teach that the importance of HAPLN1 in promoting cartilage growth and development, implying the potential involvement of HAPLN1 in the etiology of osteoarthritis, and Milwid et al teach that HAPLN1 peptide is administered to patient to attenuate inflammation. Additionally, Goldberg reference teaches the intraarticular administration to treat hip or knee joint degeneration. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Milwid et al teach administration of HAPLN1 attenuates inflammation in the patient, and Goldberg reference allows intraarticular administration to the joint cartilage.


Obviousness Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21.	Claims 1-3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/297707 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if one or ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa.
22.	Instant claims are drawn to a method of regenerating cartilage in a subject comprising administering or applying a therapeutically effective amount of hyaluronan and proteoglycan link protein 1 (HAPLN1) to the subject.
23.	Copending claims are drawn to a pharmaceutical composition for regenerating cartilage, the pharmaceutical composition comprising hyaluronan and proteoglycan link protein 1 (HAPLN1) as an active ingredient.
24.	Instant claims are drawn to a method of using the product being claimed in the copending application. Since the product (HAPLN1) being used in the instant method claims is the same and copending claims, the obviousness double patenting is proper. Please note: instant application and copending application are not related. Thus, there is no protection under 35 U.S.C. 121.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654